DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-14, 19-20, and 24-28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is amended.  Claims 4-14, 19-20, and 24-28 are withdrawn.  Claims 15-18, and 21-23 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 Jun. 2022 has been considered by the examiner.

Response to Amendment
	The amendments filed on 3 Aug. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-3 under 35 USC 103 as being unpatentable over Tatsi et al. (EJNMMI Res.; published 2012), in view of Glaser et al. (Bioconjugate Chem.; published 2007) and Gonzalez-Muniz et al. (J. Med. Chem.; published 1995) for the reasons cited in the Office action filed on 4 Feb. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsi et al. (EJNMMI Res.; published 2012), in view of Kelly et al. (Eur. J. Nucl. Med. Mol. Imaging; published 15 Nov. 2016) and Gonzalez-Muniz et al. (J. Med. Chem.; published 1995), in further view of Nouel et al. (Endocrinology; published 1997) for the reasons cited in the Office action filed on 4 Feb. 2022.

Applicants Arguments
	Applicants assert that while the rejection attempts to include Nouel to support modification of Ala1 and Lys4 of SRIF-14, the reasoning fails to account for Tatsi explicitly teaching modification of the N-terminus (on Ala1 residue) to prolong the biological half-life of such peptides.  None of Nouel, Kelly, and Gonzalez-Muniz disclose or suggest any advantage or benefits removing the N-terminal modification specifically taught by Tatsi, such as removal would be understood to provide a significant disadvantage.

Applicant's arguments filed 3 Aug. 2022 have been fully considered but they are not persuasive. Tatsi discloses AT1S and AT2S, which differ from the limitations of instant formula (I) as amended by the coupling of DOTA-tris(tBu)ester to the N-terminus of Ala1.  Instant formula (I) now requires that W4 on Ala1 is H and hence the Ala1 of instant formula (I) cannot be capped with an imaging moiety.  Tatsi does teach that N-terminal capping is a method known to prolong the biological half-life of peptides.  However, AT1S and AT2S both comprise Lys4 and Lys9 without N-terminus capping and the N-terminuses of both Lys4 and Lys9 are amenable to coupling with an imaging moiety.  Tatsi teaches that AT1S as revealed the feasibility of structural modifications to enhance metabolic stability in order to achieve higher tumor uptake.  Nouel teaches that fluorescent analogs substituted on the side chain of Lys4 retained their capacity to specifically bind to SRIF receptors in conformity with previous data which shown that deletion of Lys4 in the SRIF did not abolish SRIF’s biological activity.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the AT1S and AT2S in Tatsi by repositioning the imaging moiety to Lys4 as taught by Nouel because it would have been expected to advantageously enable an equivalent derivative capable of imaging somatostatin receptors while retaining metabolic stability due to N-terminus capping.  There would have been a reasonable expectation of success because Nouel teaches that fluorescent analogs substituted on the side chain of Lys4 retained their capacity to specifically bind to SRIF receptors.  Kelly teaches the advantages of the labeling group in the elected species including PET imaging and conformation flexibility leading to improvements in binding affinity and tumor uptake.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618